MEMORANDUM OF DECISION.
Donald Farrar appeals the judgment entered by the Superior Court, Penobscot County, on his conviction after a jury-waived trial of eight counts of gross sexual misconduct, 17-A M.R.S.A. § 253 (1983). Contrary to his contentions, the State was not required to prove the exact date of the charged offenses, State v. Greene, 512 A.2d 330, 333 (Me.1986), and the record supports the court’s finding beyond a reasonable doubt that the alleged offenses occurred within six years prior to the date of the indictment. See State v. Borucki, 505 A.2d 89, 91 (Me.1986).
The entry is:
Judgment affirmed.
All concurring.